PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Patent No. 11,321,022
Issue Date: May 03, 2022
Application No. 16/731,766
Filed: December 31, 2019
Attorney Docket No. 117441-0145
:
:
:       DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.182, filed, May 16, 2022, to correct the residence of the inventors from “Neil Buxton, San Jose, CA and Gary James Calder, San Jose, CA” to “Neil Buxton, Berkshire, (GB) and Gary James Calder, Hants, (GB)”.

The petition is GRANTED.

The Office records will be corrected to reflect the correct residence of the inventors.  

The issue fee in this case was paid on April 04, 2022.  Therefore, the printing of the patent may have progressed to the point where the correct residence of the inventors could not be included on the front page of the Letters Patent.  In such event, petitioner may request a certificate of correction pursuant to the provisions of 37 CFR 1.323 and pay the required fee of $160.00.

As authorized, the $420 fee for the petition under 37 CFR 1.182 and the $160.00 fee for the certificate of correction has been assessed to petitioner’s credit card account.

Any questions concerning this matter may be directed to Michelle R. Eason at (571) 272-4231.  
Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions